LIG-ON, J.
The original bill of Joel Chandler, set out in this record, is without equity. It seeks a rescission of his contract for the purchase of a tract of land belonging to the *702estate of bis father, of which Sarah Chandler, James Hampton, and the complainant, were the executors, so that the complainant was both vendor and vendee. It is not pretended, that the complainant was ignorant of any fact connected with the title to the premises, or connected with the power and authority of the vendors to sell and convey them: he relies solely upon his ignorance of the law arising upon the facts, (which were well known to him at the time he made the purchase,) for relief against his purchase.
It is true that courts of equity can relieve against mistakes of law, in certain cases; but, we apprehend, that the mistake of law against which such relief will be granted, must be gross and palpable, and such as would warrant the belief that undue advantage was taken of the party, owing either1 to his imbecility of mind, or the exercise of some improper influence exerted over him by the party with whom he deals, or some other person with his knowledge, consent, or procurement : when the evidence establishes this, and the bill sufficiently charges it, a court of equity will interfere for his protection.—1 Story’s Eq., §§ 138, 140; Bingham v. Bingham, 1 Vesey 126; Lansdown v. Lansdown, Moseley 364; 2 Sch. & Lef. 101; 2 Ball & Beat. 171; Haden v. Ware, 15 Ala. 149.
But this case is not one of that class. The parties here must have known all the facts in respect to the title; and as the complainant was both vendor and vendee, he cannot be allowed to stultify himself, or to say that he perpetrated a fraud on himself from which a court of equity should relieve him. In fact, he does not pretend that any undue influence was exerted over him, or any fraud practiced upon him in the transaction. He seems to have acted on his own unbiased judgment, and to have made a bad bargain. This is his misfortune, but does not entitle him to relief in equity. He is, under his purchase, at least entitled to the interest of Sarah Chandler and James Hampton in the lands ; and, perhaps, may be entitled to that of the other heirs who were of full age at the time of the sale, and were present at it, and assented to what was done. It is certain, that Sarah Chandler and James Hampton can assert no claim to the premises inconsistent with their deed to the complainant, for they are estopped by that instrument. We are clearly of opinion that *703there is no equity in the original bill, and that it should have been dismissed.
As the original bill is without equity, there seems to be nothing on which to found a cross bill. These latter bills are never allowed until an answer is filed to the original bill, and then it is required by the rules which allow them that the matters set up in them should be german to the matter of the original bill, and consistent with the answer of the defendant who files it.—3 Dan. Ch. Pr. & Pl. 1743-46; 3 Rand. 117. It would seem to be 'a solecism in terms, to speak of a cross bill when there is no original bill; and a paper, in the form of a bill in chancery, which contains no matter whicli would give that court jurisdiction, is not to be regarded as an original bill for any purpose, but in legal contemplation is a nullity ; and any action taken upon it in the court in which it is exhibited, except to dismiss it, would be without authority and void.
Again ; the paper treated as a cross bill in this case contains matter wholly repugnant to the answer of the defendant who files it. In his answer to the original bill, Shahan, the complainant in the cross bill, admits all the allegations, and concludes his answer “that the charges, statements, and allegations therein contained, are true, and this defendant avers his readiness to contribute to the expense of said suit.” It will be borne in mind that the original bill seeks a rescission of a contract for the sale of land, and the cancellation of certain notes made by Joel Chandler and Shahan for the purchase money, as well as a deed of trust made by the former to secure the payment thereof; and all this, Shahan, in his answer, admits should be done. In his cross bill, he sets up the same trust deed as a valid security, and having paid a part of the purchase money, as surety for the complainant in the original bill, asks that the mortgage security be foreclosed for his benefit to the extent of the money so paid by him. Here is a palpable inconsistency, which is wholly disallowed by the rules governing cross bills. In Hudson v. Hudson, 3 Eand. 117, the reason for this rule is thus succinctly stated by Carr, J.: “Now it is settled law, laid down by Lord Hardwicke, and never, I believe, stirred since, that a party shall not question in his cross bill what he has admitted in his *704answer ; and upon the strongest reason, for the answer being upon oath, it could never be endured that in the same court, in the same proceeding, the same party should set up a claim in direct conflict with that oath.”
This view of the case relieves us from passing upon many points raised in the argument, and elaborately and ably discussed by the solicitors of the parties. Our opinion is, that the decree of the chancellor must be reversed, and a decree here rendered dismissing both the original and the cross bill, at the cost of the appellee, John Shahan.